DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-42 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found on “a support tube attached to a bag support that includes a clamping leveling mechanism comprising a hinged connection formed and at least two horizontal frames joined by at least two vertical elements joined at an end by one bolt, wherein: the first element is attached to the support tube, and the second element is attached to a clamp; and wherein at least one spring element is attached to both elements and at least two horizontal frames joined by at least two vertical elements, and comprising a seat” in combination with what has been claimed in the body of claim 17 and, “wherein the lever braking system comprises a brake locking mechanism comprised by a hook attached to the accelerator {N5686632}2Serial No.:16/331,788Docket No.: 33422-OIAFiling Date:March 8, 2019 rotating handle, wherein the hook locks the brake lever and releases it when the accelerator handle is rotated” in combination with what has been claimed in the rest of the body of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611